NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-3079-19

R.M.,

         Petitioner-Appellant,

v.

DIVISION OF MEDICAL
ASSISTANCE AND HEALTH
SERVICES,

     Respondent-Respondent.
__________________________

                   Submitted March 8, 2021 – Decided July 29, 2021

                   Before Judges Suter and Smith.

                   On appeal from the New Jersey Department of Human
                   Services, Division of Medical Assistance and Health
                   Services.

                   Bratton Law Group, attorneys for appellant (Brittany
                   Tedesco, on the briefs).

                   Gurbir S. Grewal, Attorney General, attorney for
                   respondent (Melissa H. Raksa, Assistant Attorney
                   General, of counsel; Jaqueline R. D'Alessandro,
                   Deputy Attorney General, on the brief).
PER CURIAM

      Appellant R.M. appeals the denial by the Division of Medical Assistance

and Health Services (Division) of her request for a fair hearing regarding her

July 30, 2019 application for Medicaid benefits. We affirm for the reasons set

forth below.

      R.M. applied to the Division for Medicaid benefits three times in 2018 –

on February 7, April 10, and November 26. The Division denied all three

applications because she failed to provide necessary financial verifications. The

Division conducted a fair hearing on the November 26, 2018 denial, and upon

its conclusion gave R.M. additional time to supply the needed documents. R.M.

supplied them, and the Division approved the application conditioned upon

payment of a $688,418.98 transfer penalty. 1 On May 14, 2019, the Division

gave R.M. until June 3, 2019, to demonstrate that she transferred $688,418.98

in cash assets solely for reasons other than to obtain Medicaid eligibility. She

failed to meet the deadline.




1
   In its letter of May 14, 2019, the Division determined that R.M. improperly
transferred $688,418.98 of her cash assets for less than fair market value. The
Division advised her that amount would "count towards her resource limit until
May 24, 2024."
                                                                          A-3079-19
                                       2
       With no response from R.M., on June 6 the Division issued a

determination on her November 26, 2018 application, finding her eligible for

Medicaid benefits subject to the aforementioned transfer penalty. R.M. did not

immediately challenge the determination, but rather she filed a new application

for Medicaid benefits dated July 30, 2019. On August 6, 2019, the Division

informed R.M. in writing that additional documents were required to "complete"

the July 30 application.

       On August 19, 2019, R.M. supplied additional information, responding to

the Division's August 6 "completeness" letter.        The Division replied on

September 16, indicating their "original" June 6 determination stood, and further

noting R.M. did not "dispute [the determination] within the allotted time

frame."2 The Division advised her in its reply that it would take "no additional

action" on R.M.'s new July 30 application.

       R.M. then wrote the Division on October 4, seeking a fair hearing

regarding its refusal to consider her new application.     On October 25, the

Division replied in a one-page form letter, confirming the previously issued June

6 eligibility determination and advising that R.M. was "still serving her

previously imposed penalty."


2
    N.J.A.C. 10:49-10.3.
                                                                          A-3079-19
                                       3
      The Division subsequently denied R.M.'s October 4 fair hearing request

in a letter dated February 19, 2020, noting her request came one hundred and

twenty days after the Division's June 6 determination, making it untimely. See

supra, fn. 2.     The Division characterized its October 25 letter as a

"redetermination confirming the [June 6] letter of eligibility and transfer

penalty," and "not a new determination resulting from a new Medicaid

application." It stated that giving R.M. a fair hearing on her freshly prepared

July 30 application, not her June 6 eligibility determination, would constitute "a

second bite at the apple."

      R.M. appeals, arguing first that the Division erred by failing to issue a

determination regarding her July 30 application, and having refused to do so,

failed to comply with its own regulations by refusing to grant her a fair hearing

on the new application. We disagree.

      Our role in reviewing an agency decision is limited. R.S. v. Div. of Med.

Assistance & Health Servs., 434 N.J. Super. 250, 260-61 (App. Div. 2014)

(citing Karins v. City of Atl. City, 152 N.J. 532, 540 (1998)). "[A]n appellate

court ordinarily should not disturb an administrative agency's determinations or

findings unless there is a clear showing that (1) the agency did not follow the

law; (2) the decision was arbitrary, capricious, or unreasonable; or (3) the


                                                                           A-3079-19
                                        4
decision was not supported by substantial evidence."         Ibid. (citing In re

Herrmann, 192 N.J. 19, 28 (2007)).

      A presumption of validity attaches to the agency's decision. Brady v. Bd.

of Review, 152 N.J. 197, 210 (1997); In re Tax Credit Application of Pennrose

Props., Inc., 346 N.J. Super. 479, 486 (App. Div. 2002). The party challenging

the validity of the agency's decision has the burden of showing that it was

arbitrary, capricious, or unreasonable. J.B. v. N.J. State Parole Bd., 444 N.J.

Super. 115, 149 (App. Div. 2016) (quoting In re Arenas, 385 N.J. Super. 440,

443-44 (App. Div. 2006)). However, "an appellate court is 'in no way bound by

the agency's interpretation of a statute or its determination of a strictly legal

issue.'" R.S., 434 N.J. Super. at 261 (quoting Mayflower Sec. Co. v. Bureau of

Sec., 64 N.J. 85, 93 (1973)).

      "The Medicaid program, [also known as] Title XIX of the of the Social

Security Act, is designed to provide medical assistance to persons whose income

and resources are insufficient to meet the cost of necessary care and services."

L.M. v. Div. of Med. Assistance & Health Serv., 140 N.J. 480, 484 (1995)

(citation omitted); see A.B. v. Div. of Med. Assistance & Health Serv., 407 N.J.

Super. 330, 342 (App. Div. 2009). The Legislature has designated the Division

as the entity within the Department of Human Services which "implements the


                                                                          A-3079-19
                                       5
program of medical assistance to provide necessary medical care and services

for qualified applicants" pursuant to N.J.S.A. 30:4D-5.            The Division

promulgates and adopts rules and regulations to accomplish its mandate. Ibid.

N.J.A.C. 10:49-10.3 requires "requests for [a fair hearing] to be made in writing

within twenty days from the date of the notice of the agency action giving rise

to [the] complaint . . . ." "[W]e must give great deference to an agency's

interpretation and implementation of its rules enforcing the statutes for which it

is responsible." In re Freshwater Wetlands Prot. Act Rules, 180 N.J. 478, 488-

89 (2004) (citation omitted).

      R.M. argues first that the Division's refusal to accept and process her July

30 application was arbitrary and capricious.       The Division was explicit in

multiple letters to R.M. that it decided her Medicaid benefit eligibility on June

6. She was deemed eligible at that time, subject to a transfer penalty.3 Once she

missed her opportunity to address the penalty issue by June 3, she could have

pursued a fair hearing on the June 6 eligibility decision and presented any

objections to it within twenty days.        She did not do so.   R.M.'s July 30

application appears to be her attempt to restart the clock, and she has made no


3
  We do not reach the question of whether R.M. remedied the transfer penalty
through the restructuring of her assets after June 3, 2019, her deadline for
supplying such information to the Division.
                                                                           A-3079-19
                                        6
showing that the Division in any way failed to follow the law or was arbitrary,

capricious, or unreasonable. R.S., 434 N.J. Super. at 260-61. In fact, the

Division's actions in disregarding the July 30 application are amply supported

in the record. Ibid.

      As to R.M.'s second argument, we find the Division did not err by denying

her request for a fair hearing on her rejected July 30 application. The application

itself was a nullity, which the Division was entitled to treat as legally void.

Black's Law Dictionary 1286 (11th ed. 2019).

      Affirmed.




                                                                            A-3079-19
                                        7